
	

114 S2474 IS: Fair Treatment of Israel in Product Labeling Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2474
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2016
			Mr. Cotton introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To allow for additional markings, including the words Israel and Product in Israel, to be used for country of origin marking requirements for goods made in the geographical areas
			 known as the West Bank and Gaza Strip.
	
	
		1.Short title
 This Act may be cited as the Fair Treatment of Israel in Product Labeling Act of 2016.
 2.Additional markings for goodsTo the extent that Treasury Decision 95–25, Treasury Decision 97–16, and any other existing regulation, policy statement, or statute is inconsistent with this section, this section controls and supersedes all prior inconsistent statutes, regulations, and policy statements.
 (1)For goods produced or originating in the geographical areas known as the West Bank and the Gaza Strip, proper markings for country of origin marking requirements, in accordance with the requirements of 19 U.S.C. 1304 and 19 CFR Part 134, shall include:
 (A)Israel; (B)Product of Israel;
 (C)Made in Israel; (D)West Bank;
 (E)Gaza; (F)Gaza Strip;
 (G)West Bank/Gaza; or (H)West Bank/Gaza Strip.
 (2)The Secretary of the Treasury, Secretary of State, Secretary of Homeland Security, and any other competent official and their designees shall not prohibit the use of any of the markings listed under section 1 for purposes of country of origin marking requirements.
			
